 Case 17-54115-sms               Doc 40 Filed 02/05/21 Entered 02/06/21 01:11:26                        Desc Imaged
                                      Certificate of Notice Page 1 of 4

                                    UNITED STATES BANKRUPTCY COURT

                                             Northern District of Georgia


In       Debtor(s)
Re:      All Star Health Care, Inc. a Georgia                Case No.: 17−54115−sms
         Corporation                                         Chapter: 7
         950 Cobb Parkway South, Suite 301                   Judge: Sage M. Sigler
         Marietta, GA 30060
         27−0996994




                         ORDER APPROVING ACCOUNT, DISCHARGING TRUSTEE
                                      AND CLOSING ESTATE



It appearing to the Court that
                                                    S. Gregory Hays



the Trustee in this case, has reduced the property and effects of the estate of the Debtor(s) to cash; that the Trustee has
made distribution thereof as required by the order of this Court and has rendered a full and complete account thereof,
and that the Trustee has performed all other and further duties required in the administration of the estate.

IT IS ORDERED that the accounts of the Trustee are approved and allowed, and that the estate is closed; that the
Trustee is discharged and relieved of the trust.




                                                             Sage M. Sigler
                                                             United States Bankruptcy Judge


Dated:     February 3, 2021
Form 183
       Case 17-54115-sms                    Doc 40 Filed 02/05/21 Entered 02/06/21 01:11:26                                              Desc Imaged
                                                 Certificate of Notice Page 2 of 4
                                                              United States Bankruptcy Court
                                                               Northern District of Georgia
In re:                                                                                                                 Case No. 17-54115-sms
All Star Health Care, Inc. a Georgia Cor                                                                               Chapter 7
       Debtor
                                                     CERTIFICATE OF NOTICE
District/off: 113E-9                                                  User: avilesj                                                               Page 1 of 3
Date Rcvd: Feb 03, 2021                                               Form ID: 183                                                              Total Noticed: 70
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.

++++             Addresses marked '++++' were modified by the USPS Locatable Address Conversion System. This system converts rural route numbers to street
                 addresses.

#                Addresses marked '#' were identified by the USPS National Change of Address system as requiring an update. While the notice was still deliverable,
                 the notice recipient was advised to update its address with the court immediately.

##               Addresses marked '##' were identified by the USPS National Change of Address system as undeliverable. Notices will no longer be delivered by
                 the USPS to these addresses; therefore, they have been bypassed. The debtor's attorney or pro se debtor was advised that the specified notice was
                 undeliverable.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Feb 05, 2021:
Recip ID                   Recipient Name and Address
db                     +   All Star Health Care, Inc. a Georgia Corporation, 950 Cobb Parkway South, Suite 301, Marietta, GA 30060-6578
20564502               +   A-1 Shredding, 1791 W. Oak Pkwy, Suite 10, Marietta, GA 30062-2229
20564503               +   ADP Payroll Services, 5680 New Northside Drive, Atlanta, GA 30328-4668
20564504               +   ADP Screening and Selection Sr, P O Box 645177, Cincinnati, OH 45264-5177
20564506               +   AFLAC, Worldwide Headquarters, Columbus, GA 31999-0001
20564507                   AM Trust North America, WCOMP Insurance, P O Box 6939, Cleveland, OH 44101-1939
20564510               +   ANY Lab Test, 2520 Windy Hill Rd., Ste 201, Marietta, GA 30067-8650
21071205               +   AmTrust North America, Inc. on behalf of, Wesco Insurance Company, c/o Maurice Wutscher LLP, 2000 Auburn Drive, Suite 200,
                           Beachwood, OH 44122-4328
20564509               +   American Funds Service Co., PO Box 2280, Norfolk, VA 23501-2280
20564512               +   Ashley Rush, 4200 Tara Dr., Forest Park, GA 30297-1032
20564513               +   Atlanta Office Machine, 552 Cobb Parkway SE, Marietta, GA 30060-6517
21055116               +   Atlanta Office Machines, 552 Cobb Parkway South, Marietta, GA 30060-6517
20564514               +   Boadicea Ward, 3129 Old Villa Rice Rd, Powder Springs, GA 30127-1718
20564515               +   Bobby Davis, 70 Perimeter Center East, #2112, Atlanta, GA 30346-1802
20564516               +   Bonita Taylor, 168 Holderness St SW, Atlanta, GA 30314-7900
20983093               +   CIT Bank NA, PO Box 593007, San Antonio, TX 78259-0200
20564522                   CIT-CANNON Copier Lease, P O Box 550599, Jacksonville, FL 32255-0599
20564518               +   Carlstadt, LLC, 630 Broad S, Carlstadt, NJ 07072-1169
20564519               +   Carrie Pegues, 4162 Pilgrim Place, Austell, GA 30106-1328
20564520               +   Change Health Care, 3055 Lebanon Pike, Suite 1000, Nashville, TN 37214-2239
20564521               +   Chinyere Totty, 6737 Bill Carruth Pk, Apt 122, Hiram, GA 30141-2716
20564524               +   Cleatrice McGregor, a/k/a Cleatrice Crawford, 4446 Westview Dr, Powder Springs, GA 30127-3359
20564529               +   Deliwe Ismail, 3251 Woodview Drive, Smyrna, GA 30082-2420
20564531               +   Elnora Barnes, 5159 1st Street, Morrow, GA 30260-3690
20564532               +   Evita Bray, 637 Ferris StSW, Atlanta, GA 30310-2206
20564533                   Exxon, P O Box 6404, Sioux Falls, SD 57117-6404
20564534                   First Insurance Funding, 450 Skokie Blvd, Ste 1000, Northbrook, IL 60062-7917
20564535                   Georgia Department Of Labor, 184 Andrew Young International, Atlanta, GA 30303
20571162                   Georgia Dept. of Labor, Suite 826, 148 Andrew Young Inter. Blvd., NE, Atlanta GA 30303-1751
20571161                   Georgia Dept. of Labor, Suite 910, 148 Andrew Young Inter. Blvd., NE, Atlanta GA 30303-1751
20564538               +   Hartford Ins., Bonds and Property, P O Box 330, Clinton, NY 13323-0330
20564540                   James Scribner, Kan Clark LLP, 2489 Paces Ferry Rd., Ste 215, Atlanta, GA 30339
20736998               +   James and Tanishea Scribner, C/O Kan Clark, 2849 Paces Ferry Rd, Ste 215, Atlanta, GA 30339-3769
20564541               +   Knight Capital, 9 East Lockerman Ste.3A-543, Dover, DE 19901-8306
20564542               +   LaDonna Briggs, 2651 Favor Road, Apt 1D06, Marietta, GA 30060-5245
21139166               +   Maria D. Sesay, 5029 Cottage Grove Pl, Union City GA 30291-1109
20564544               +   Maria Sesay, 5029 Coltage Grove Pl, Union City, GA 30291-1109
20564545                   Marie Ann Ayawvi, 3797 North, Decatur, GA 30032
20564546                   Microsoft, Redmond, WA 98052-6399
      Case 17-54115-sms                     Doc 40 Filed 02/05/21 Entered 02/06/21 01:11:26                                             Desc Imaged
                                                 Certificate of Notice Page 3 of 4
District/off: 113E-9                                                  User: avilesj                                                              Page 2 of 3
Date Rcvd: Feb 03, 2021                                               Form ID: 183                                                             Total Noticed: 70
20564547              + Moore Medical, PO Box 99718, Chicago, IL 60696-7518
20564548                Paula Roper, 234 Circle, Douglasville, GA 30134
20564550                QUILL, P O Box 37600, Philadelphia, PA 19101-0600
20564549              + Quickbooks, Attn: Bankruptcy Dept., 7726 W. Winston Way, Franklin, WI 53132-9016
20564551              + Qurie Orr, 238 Glory Lane, Powder Springs, GA 30127-6850
20564552              + Regina Winfrey, 3756 Memorial Drive, Apt 8, Decatur, GA 30032-7334
20564553              + Sharbreque Faison, 34 Zimmer Woods Ct, Dallas, GA 30132-0592
20564554              + Sharon Toney, 2600 Laurice Ct, Decatur, GA 30034-2725
20564555             #+ Shawanna Brown, 6042 Creekford Dr, Lithonia, GA 30058-7959
20564556              + Shell, P O Box 6406, Sioux Falls, SD 57117-6406
20564557              + Soniaziaria Deatrice Grinold, a/k/a Sonia, Apt 1203, 1600 Roberta Dr SW, Marietta, GA 30008-3880
20564558              + Tammie Bell, 897 Joseph Club, Mableton, GA 30126-1657
20564559              + Tanasia Parks, 250 Sage Dr, Carrollton, GA 30116-5704
20564561                Tonya Thomas, 1524 Norman Dr, Apt 907, Atlanta, GA 30349
20564562              + Tsega Woldegiorgia, 1437 Tillbury Place, Stone Mountain, GA 30083-1222
20564566           ++++ VICKIE JONES, 45 OLDE MILL POINTE, HIRAM GA 30141-3431 address filed with court:, Vickie Jones, 45 Olde Mill Rd., Hiram,
                        GA 30141
20564563              + Valentina Pharms-McNeill, 1507 Germaine Terrace, McDonough, GA 30253-3916
20564565              + Veteran's Affairs, Choice Programs HM/HHA, 1670 Clairmont Rd., Decatur, GA 30033-4004
20564568              + Vivian Miller, 363 Landmark Way, Austell, GA 30168-6539
20564569              + Walmart, Complete Pymt Recovery Service, 3500 5th Street, Northport, AL 35476-4723

TOTAL: 59

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                 Notice Type: Email Address                                     Date/Time                 Recipient Name and Address
20564505               + Email/Text: amscbankruptcy@adt.com
                                                                                        Feb 03 2021 23:18:00      ADT Security Services, 3190 S. Vaughn Way,
                                                                                                                  Aurora, CO 80014-3512
20564525               + Email/Text: fnrobinson@coloniallife.com
                                                                                        Feb 03 2021 23:15:00      Colonial Life, Processing Center, PO Box 1365,
                                                                                                                  Columbia, SC 29202-1365
20564526                  Email/Text: documentfiling@lciinc.com
                                                                                        Feb 03 2021 23:15:00      Comcast, P O Box 2127, Norcross, GA
                                                                                                                  30091-2127
20564527               + Email/Text: bankruptcy@dsservices.com
                                                                                        Feb 03 2021 23:16:00      Crystal Springs, 6750 Discovery Blvd, Mableton,
                                                                                                                  GA 30126-4677
20564530                  Email/PDF: DellBKNotifications@resurgent.com
                                                                                        Feb 03 2021 23:19:27      Dell Business Credit, Dell Financial Services, P O
                                                                                                                  Box 81577, Austin, TX 78708-1577
20564533                  Email/PDF: Citi.BNC.Correspondence@citi.com
                                                                                        Feb 03 2021 23:19:15      Exxon, P O Box 6404, Sioux Falls, SD
                                                                                                                  57117-6404
21013621               + Email/Text: vderrick@geninfo.com
                                                                                        Feb 03 2021 23:18:00      GENERAL INFORMATION SERVICES, ATTN:
                                                                                                                  VICKIE DERRICK, 917 CHAPIN, CHAPIN, SC
                                                                                                                  29036-8875
20564536                  Email/Text: brnotices@dor.ga.gov
                                                                                        Feb 03 2021 23:16:00      Georgia Department Of Revenue, P O Box
                                                                                                                  740321, Atlanta, GA 30374-0432
20564537                  Email/Text: vderrick@geninfo.com
                                                                                        Feb 03 2021 23:18:00      GIS, P O Box 538450, Atlanta, GA 30353-8450
20564539                  Email/Text: sbse.cio.bnc.mail@irs.gov
                                                                                        Feb 03 2021 23:15:00      Internal Revenue Service, Centralized Insolvency
                                                                                                                  Dept., PO Box 7346, Philadelphia, PA 19101-7346
20564556               + Email/PDF: Citi.BNC.Correspondence@citi.com
                                                                                        Feb 03 2021 23:19:44      Shell, P O Box 6406, Sioux Falls, SD 57117-6406
20571163               + Email/Text: usagan.bk@usdoj.gov
                                                                                        Feb 03 2021 23:16:00      U. S. Attorney, 600 Richard B. Russell Bldg., 75
                                                                                                                  Ted Turner Drive, SW, Atlanta GA 30303-3315
20564564               + Email/Text: wfmelectronicbankruptcynotifications@verizonwireless.com
                                                                                  Feb 03 2021 23:15:00            Verizon, P O Box 4001, Acworth, GA 30101-9002

TOTAL: 13


                                                       BYPASSED RECIPIENTS
       Case 17-54115-sms                      Doc 40 Filed 02/05/21 Entered 02/06/21 01:11:26                                       Desc Imaged
                                                   Certificate of Notice Page 4 of 4
District/off: 113E-9                                                  User: avilesj                                                          Page 3 of 3
Date Rcvd: Feb 03, 2021                                               Form ID: 183                                                         Total Noticed: 70
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
Recip ID           Bypass Reason      Name and Address
20564508           ##+                Amanda Gyimah, 4080 Landover Ct, Austell, GA 30106-3533
20564511           ##+                Ashley Davis, 8 Perimeter East, Apt 1344, Atlanta, GA 30346-1674
20564517           ##+                Candy Andrews, 1690 Lee Street, Decatur, GA 30035-1655
20564523           ##+                Clear Care, 650 Townsend St #410, San Francisco, CA 94103-6246
20564528           ##+                Damien Pearson, 2850 Venice Road, SW # 1138, Birmingham, AL 35211-7040
21231751           ##+                Knight Capital Funding II, LLC, 1691 Michigan Avenue, Suite 230, Miami Beach, FL 33139-2566
20564543           ##+                Lizzie Thomas, 4002 Jessica Ave, Decatur, GA 30032-3987
20564560           ##+                Tarshal Edwards, 1481 Pine Springs Dr, Kennesaw, GA 30152-4672
21054668           ##+                Tonya E. Thomas, 1624 Norman Drive Apt. 907, COLLEGE PARK, GA 30349-5460
20564567           ##+                Victoria Davis, 70 Perimeter Center East, #2112, Atlanta, GA 30346-1802

TOTAL: 0 Undeliverable, 0 Duplicate, 10 Out of date forwarding address


                                                       NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Feb 05, 2021                                            Signature:           /s/Joseph Speetjens




                                      CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on February 3, 2021 at the address(es) listed
below:
Name                                  Email Address
Daniel E. Raskin
                                      on behalf of Debtor All Star Health Care Inc. a Georgia Corporation danieleraskin1@gmail.com;R52148@notify.bestcase.com

Office of the United States Trustee
                                      ustpregion21.at.ecf@usdoj.gov

S. Gregory Hays
                                      ghays@haysconsulting.net saskue@haysconsulting.net;GA32@ecfcbis.com


TOTAL: 3
